Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Detailed Action.  
 
          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 7 and 14 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 15 is allowable because of dependency.     

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5, respectively recites the limitation ‘the mating latching assemblies…’ and ‘the other of the housing’. There are insufficient antecedent basis for these limitations in the claims.
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1-6, 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Mamiya” et. al. US 20150285999 A1 and further in view of Jibiki et al., US 20120195555 A1. 
Regarding claims 1, Mamiya teaches a fiber optic adapter configured to mate with a fiber optic connector (shown in fig. 15, also all figs. 1-15), the fiber optic connector having a connector body and a fiber containing ferrule protruding a distance from a forward end of the connector body (clearly shown in at least fig. 14-15 and 4, and see at least pa.  0040, 0030); 
the adapter (see fig. 15) comprising:
a housing forming a passageway 515/517;
a coupling sleeve 710/610/720 forming a passageway configured to accept the connector therein during an insertion of the connector in a longitudinal direction into the passageway (clearly shown in at least figs. 12-15): and

However, Mamiya does not explicitly teach  that the above light blocking section 872 extension portion being curved.  Such conventional limitation is taught by Jiriki (clearly shown in fig. 6). 
Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Mamiya’s light blocking section to be curved as taught by Jiriki so as to protect the optical portions of the optical connector during its insertion into the sleeve passageway.  

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
Regarding claim 2, Mamiya further teaches, the connector body contacts the light blocking portion to unroll the extended light blocking portion into a second position, but  does not explicitly teach that ‘wherein during insertion of the connector into the passageway of the coupling sleeve, the ferrule of the fiber optic connector does not touch the shutter. Nonetheless, such limitation is in narrative/functional form without any novel feature being added to the claimed invention as per specification does not solve a 
	3, The fiber optic adapter of claim 1, wherein the housing and the coupling sleeve include mating latching assemblies which are configured to releasably engage with each other (clearly shown in at least fig. 12-13 and pa. 0038-0039). 
.  	4, The fiber optic adapter of claim 1, the mating latching assemblies comprises a flexible latch arm having a protrusion extending outwardly therefrom on one of the housing and the coupling sleeve, and a mating recess on the other of the housing and the coupling sleeve (clearly shown in at least figs. 12-13).
S. The fiber optic adapter of claim 1, wherein one of the housing and the coupling sleeve includes a key (i.e., 742) and the other of the housing and the coupling sleeve includes a keyway into which the key seats (clearly shown in at least figs. 12-13).
6. The fiber optic adapter of claim 1, wherein the coupling sleeve includes a recess into which the shutter is seated clearly shown in at least figs. 12-13). 
 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of the combined references and the motivation are incorporated herein in rejection of the following claims 8-18 as follows:
Regarding claim 8, Mamiya teaches in combination, a fiber optic adapter and a fiber optic connector (see figs. 1-15) comprising:

 the adapter (fig. 15) comprising: 
a housing forming a passageway 515/517, a coupling sleeve 710/610/720   forming a passageway configured to accept the connector therein during an insertion of the connector in a longitudinal direction into the passageway (clearly shown in at least figs. 12-15), and 
a shutter 872/800 mounted to the coupling sleeve, the shutter comprising a base portion connected to the coupling sleeve and a light blocking portion extending from the base and extending into the passageway in a first position, the light blocking portion having at least a section being curved from a first end thereof to a second end thereof along a length of the section (clearly shown in at least fig. 9 and see analogous teachings stated in claim 1). 
  However, Mamiya does not explicitly teach  that the above light blocking section 872 extension portion being curved.  Such conventional limitation is taught by Jiriki (clearly shown in fig. 6). 
Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Mamiya’s light blocking section to be curved as taught by Jiriki so as to protect the optical portions of the optical connector during its insertion into the sleeve passageway.  


	10. The combination of claim 8, wherein the housing and the coupling sleeve include mating latching assemblies which are configured to releasably engage with each other  (clearly shown in at least fig. 12-13 and pa. 0038-0039). 
. 	11. The combination of claim 8, the mating latching assemblies comprises a flexible latch arm having a protrusion extending outwardly therefrom on one of the housing and the coupling sleeve, and a mating recess on the other of the housing and the coupling sleeve  (clearly shown in at least fig. 12-13). 
.  	12. The combination of claim 8, wherein one of the housing and the coupling sleeve includes a key (i.e., 742) and the other of the housing and the coupling sleeve includes a keyway into which the key seats (clearly shown in at least fig. 12-13). 
.  	13. The combination of claim 8, wherein the coupling sleeve includes a recess into which the shutter is seated  (clearly shown in at least fig. 12-13). 
 
	 
(clearly shown in at least fig. 14-15).    
17. The combination of claim 16, the mating latching assemblies comprises a flexible latch arm having a protrusion extending outwardly therefrom on one of the coupling sleeve and the connector, and a mating recess on the other of the coupling sleeve and the connector (clearly shown in at least fig. 14-15).   
18. The combination of claim 8, wherein the connector includes a key and the coupling sleeve includes a keyway into which the key seats (see figs 4 and 7-8 with the key portion 912 being inserted into the matching keyway recess, and in fig. 15, though the key is not labeled., but clearly shown at top portion across the connection body that is being inserted into matching keyway).

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20050286833 A1
US 20120195555 A1
US 20060204200 A1
US 20030147597 A1
US 20060153503 A1
US 20150285999 A1

US 20120033918 A1
US 20090226141 A1
US 20080056647 A1
US 20040062486 A1
US 20070019913 A1
US 20060153504 A1
US 20030180005 A1
US 20050201690 A1
US 9195013 B2
US 9671568 B2
US 6004043 A
US 5887098 A
US 8821031 B2
US 6793399 B1
US 6352375 B1
US 6206577 B1
US 10502904 B2
CN 105593733 B
US 20060269206 A1
US 20100284655 A1
US 20080317428 A1
US 20050196106 A1
US 20110206325 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883